COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 2-08-352-CV


STEVE PAULSEN D/B/A                                             APPELLANTS
STEVE PAULSEN PROPERTIES;
STEVE PAULSEN PROPERTIES, LTD.;
AND STEVE PAULSEN PROPERTY
MANAGEMENT, L.L.C. AND NATIONAL
CITY MORTGAGE COMPANY

                                        V.

CAROLYN A. ADAMS                                                   APPELLEE

                                    ----------

           FROM THE 141ST DISTRICT COURT OF TARRANT COUNTY

                                    ----------

               MEMORANDUM OPINION 1 AND JUDGMENT

                                    ----------

      We have considered “Appellants Steve Paulsen d/b/a Steve Paulsen

Properties; Steve Paulsen Properties, Ltd.; and Steve Paulsen Property

Management, L.L.C.’s Motion To Dismiss.” It is the court’s opinion that the

motion should be granted; therefore, we dismiss the appeal of appellants Steve




      1
          … See Tex. R. App. P. 47.4.
Paulsen d/b/a Steve Paulsen Properties, Steve Paulsen Properties, Ltd., and

Steve Paulsen Property Management, L.L.C. See Tex. R. App. P. 42.1(a)(1),

43.2(f). This case shall hereafter be styled “National City Mortgage Company

v. Carolyn Adams.”

      Costs of this appeal incurred by appellants Steve Paulsen d/b/a Steve

Paulsen Properties, Steve Paulsen Properties, Ltd., and Steve Paulsen Property

Management, L.L.C. shall be taxed against Steve Paulsen d/b/a Steve Paulsen

Properties, Steve Paulsen Properties, Ltd., and Steve Paulsen Property

Management, L.L.C. , for which let execution issue.


                                                PER CURIAM


PANEL: MCCOY, J.; CAYCE, C.J.; and LIVINGSTON, J.

DELIVERED: February 5, 2009




                                      2